Citation Nr: 0301792	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  97-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to an increased rating for a service-connected 
right ankle disability, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating actions which 
determined that an evaluation of 20 percent, but no more, for 
a service-connected right ankle disability was warranted.  


FINDINGS OF FACT

1.  All appropriate development needed for deciding this 
claim has been received or obtained by the RO.  

2.  The veteran's right ankle disability is currently 
manifested by complaints of swelling and pain; limitation of 
motion of the right ankle is no more than marked.  Ankylosis 
is not shown.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5100, et. seq.  (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.71a, Diagnostic Codes 5262, 5270, 5271 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West. 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  The Board has therefore reviewed this case 
with the provisions of those laws in mind, and finds that 
VA's duty to assist the appellant in developing the evidence 
pertinent to the claims has been met.  In this regard, the 
Board notes that the veteran has undergone VA examination and 
pertinent medical treatment records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case, and was specifically advised of 
the notice and duty to assist provisions of the VCAA in 
correspondence dated in October 2001.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence has 
been obtained, even without specific notice as to which party 
will get which evidence, the Board finds that the claims are 
ready to be reviewed on the merits.  See VCAA; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Diagnostic Code 5271 addresses limitation of motion of the 
ankle.  It provides for a rating of 10 percent when the 
limitation of motion is moderate, and for a maximum rating of 
20 percent when the limitation is shown to be marked.  38 
C.F.R. § 4.71a, Part 4, Diagnostic Code 5271.  According to 
Plate II of 38 C.F.R. § 4.71, an ankle's full plantar flexion 
is accomplished between 0 and 45 degrees, while its full 
dorsiflexion is accomplished between 0 and 20 degrees.  See 
38 C.F.R. § 4.71, Plate II.  

A review of his service medical records reveals that the 
veteran fractured his left ankle in March 1945 during a 
period of active duty.  Historically, service connection for 
a right ankle disorder was established by rating decision 
dated in June 1946 with a 0 percent (noncompensable) 
evaluation.  In an October 1995 RO decision, the rating for 
his right ankle disability was increased to 20 percent 
disabling, effective August 1993, the date of his claim for 
an increased evaluation.  

A VA X-ray study conducted in June 1994 reflects a diagnostic 
impression of old fracture, right ankle with residual post-
traumatic osteoarthritic changes.  

On VA examination in March 1995, it was noted that the 
veteran had an ataxic gait.  He was unable to toe walk, 
unable to heel walk and was unable to squat.  His lower 
extremity had 3+ edema and was cyanotic in the foot area.  
Right ankle eversion was 5 degrees, inversion was 3 degrees.  
Dorsiflexion of the right ankle was 5 degrees and plantar 
flexion was 10 degrees.  The diagnosis was history of right 
ankle fracture with residual defects.  

On VA examination in April 1997, the veteran indicated that 
he fracture his right ankle during service in World War II.  
He stated that he fracture his ankle again in 1992.  He 
related that since that time he had trouble walking due to 
pain.  He said pain went up his leg starting at the mid lower 
leg and up into the calf region.  On physical examination, 
the right ankle had no swelling, warmth, tenderness, crepitus 
or effusion.  He had skin changes consistent with venous 
stasis.  Range of motion of the right ankle revealed flexion 
of 20 degrees of flexion and extension.  Inversion was 15 
degrees and eversion was 10 degrees.  The diagnosis was 
status post fracture of the right ankle, with some decreased 
range of motion but otherwise normal examination.  The 
examiner did not relate his leg pain to the service-connected 
ankle fracture.  

On VA examination in April 1999, the veteran complained of 
severe right ankle pain and difficulty walking.  On physical 
examination, the right ankle had edema and venostasis 
changes.  Bony enlargement of the right ankle with limited 
range of motion was noted.  Range of motion testing revealed 
flexion and extension of 15 degrees.  The veteran 
demonstrated 0 degrees of eversion and 10 degrees of 
inversion.  X-ray studies reflected progression of 
degenerative joint disease since X-ray study in June 1994.  
The diagnosis was severe degenerative joint disease of the 
right ankle.  

On VA examination in December 2001, the veteran complained of 
pain in the right foot radiating up to the low back since 
service.  On range of motion testing, the right ankle had 5 
degrees of dorsiflexion and 5 degrees of plantar flexion.  
Right subtalar motion was only to 10 degrees.  The examiner 
indicated that the veteran had possible myelo-stenosis and a 
possible traumatic arthritis of the right ankle and foot.  

The Board notes that the applicable regulations contain a 
number of provisions relating to the ankle joint.  The 
veteran's right ankle disability could also be evaluated 
under the criteria of Code 5262, for impairment of the tibia 
and fibula, Code 5270, for ankylosis of the ankle, and Code 
5272, ankylosis of the subastragalar or tarsal joint.  

Under Code 5262, impairment of the tibia and fibula, a 10 
percent evaluation is warranted for malunion with slight knee 
or ankle disability; with moderate knee or ankle disability, 
warrants 20 percent; with marked knee or ankle disability, 
warrants 30 percent.  A 40 percent evaluation is warranted 
for nonunion with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation; and, ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Under Diagnostic Code 5272, a 10 percent evaluation is 
warranted for ankylosis of the subastragalar or tarsal joint 
in good weight-bearing position; and, a 20 percent evaluation 
is warranted in a poor weight-bearing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5272.  

The Board notes that the recent clinical findings do not 
disclose that the veteran has nonunion, or malunion of the 
tibia, and or fibula.  As such Code 5262 is not for 
application.  

Ankylosis is defined as a stiffing of the joint.  At the most 
recent VA examination, it was noted that the veteran 
demonstrated 5 degrees of dorsiflexion and 5 degrees of 
plantar flexion range of motion in the right ankle.  While 
such limitation of motion is clearly marked, as warranted for 
a 20 percent evaluation under Code 5271, there is no clinical 
evidence depicting actual fusion of the ankle joint, and 
thus, ankylosis is not shown.  As such, Diagnostic Codes 5270 
and 5272 are not for application in evaluating the ankle 
pathology.  The veteran has also not undergone an 
astragalectomy and he does not have malunion of either os 
calcis or astragalus; therefore, Diagnostic Codes 5274 and 
5273 are also not for application.  

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating is not in order.  The 
current rating contemplates residuals of an ankle fracture 
with degenerative joint disease, and marked limitation of 
motion.  The Board notes that the veteran is rated at 20 
percent which is the maximum rating under this code.  As 
compensation is anticipated under this code for limitation of 
motion, a separate compensable rating for arthritis is not 
warranted.  Separate ratings for these pathologies are 
prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2001); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Furthermore, the Board has also considered the veteran's 
complaints of pain, limitation of motion, and functional loss 
due to pain.  However, even considering the standards 
outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. § 4.40 et seq., there is no basis on 
which to assign a higher rating.  Significantly, as noted 
above, there is no basis under the schedular criteria for a 
rating higher than the currently assigned evaluation.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current assigned rating 
and indicia of higher ratings, such as atrophy, muscle 
wasting, incoordination, weakness, excess fatigability, etc., 
are not shown.  

Further, the Board has considered the veteran's claims that 
his right ankle disability is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.  It also appears that the veteran has 
other lower extremity pathology causing some of the 
complaints that have not been related to the ankle fracture 
and residuals thereof.

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the veteran's right ankle disability 
results in hospitalization or other marked interference with 
employment beyond that contemplated by the provisions of the 
schedule.  It is not shown that there is actual employment 
interference.  As such, further consideration of the 
provisions of 38 C.F.R. § 3.321 is not indicated.  

In sum, there is no basis for a rating in excess of 20 
percent for the veteran's residuals of a right ankle fracture 
under any applicable diagnostic code.  As the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for the right ankle disability, the benefit-
of- the- doubt doctrine is inapplicable, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation for a right ankle disability, 
currently rated 20 percent disabling, is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

